DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-14 of U.S. Patent No. 11,033,190. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the ‘190 patent anticipate the claims of the instant application as follows.
Regarding claim 2, claim 1 of the ‘190 patent discloses a catheter for optical coherence tomography (see line 1 of the ‘190 claim) comprising an elongate catheter body (see line 3 of the ‘190 claim); an optical fiber in the elongate catheter body (see line 4 of the ‘190 claim); and a lens assembly (see line 5 of the ‘190 claim), the lens assembly comprising an elongate body having a channel extending therethrough (see line 6 of the ‘190 claim), a distal end of the optical fiber positioned within the channel (see lines 6-8 of the ‘190 claim); a lens body integral with the elongate body (see line 6 of the ‘190 claim – the limitation reads on the instant limitation as having a lens body integral with the elongate body containing a channel equates to a lens body that has an elongate channel therein); and an interface medium within the channel and attaching the lens body to the optical fiber (see lines 6-8 of the ‘190 claim – the limitation reads on the instant limitation as having the elongate channel be both filled with an interface medium and holding a distal end of the optical fiber in the channel equates to an interface medium being in the channel and attaching the lens body to the optical fiber); wherein the optical fiber and the lens assembly are together configured to provide a common path for optical radiation reflected from a target and from a reference interface formed by the interface medium (see lines 16-19 of the ‘190 claim).
Further claim correspondence is as follows:
Claim 3 of the instant application with claim 1 of the ‘190 patent (see line 9 of the ‘190 claim).
Claim 4 of the instant application with claim 1 of the ‘190 patent (see lines 12-15 of the ‘190 claim).
Claim 5 of the instant application with claim 1 of the ‘190 patent (see lines 10-12 of the ‘190 claim).
Claim 6 of the instant application with claim 4 of the ‘190 patent.
Claim 7 of the instant application with claim 13 of the ‘190 patent.
Claim 8 of the instant application with claim 5 of the ‘190 patent.
Claim 9 of the instant application with claim 10 of the ‘190 patent.
Claim 10 of the instant application with claim 6 of the ‘190 patent.
Claim 11 of the instant application with claim 7 of the ‘190 patent.
Claim 12 of the instant application with claim 8 of the ‘190 patent.
Claim 13 of the instant application with claim 12 of the ‘190 patent.
Claim 14 of the instant application with claim 14 of the ‘190 patent.
Claim 15 of the instant application with claim 9 of the ‘190 patent.
Claim 16 of the instant application with claim 11 of the ‘190 patent.
Claims 2-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-12 of U.S. Patent No. 10,568,520. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the ‘190 patent anticipate the claims of the instant application as follows.
Regarding claim 2, claim 1 of the ‘520 patent discloses a catheter for optical coherence tomography (see line 1 of the ‘520 claim) comprising an elongate catheter body (see lines 3-4 of the ‘520 claim); an optical fiber in the elongate catheter body (see line 5 of the ‘520 claim); and a lens assembly (see line 6 of the ‘520 claim), the lens assembly comprising an elongate body having a channel extending therethrough, a distal end of the optical fiber positioned within the channel; a lens body integral with the elongate body; and an interface medium within the channel and attaching the lens body to the optical fiber (for the entirety of the lens assembly limitation, see lines 6-10 of the ‘520 claim – “a lens assembly comprising a lens body . . . the lens body attached to and optically coupled with a distal end of the optical fiber by an interface medium”); wherein the optical fiber and the lens assembly are together configured to provide a common path for optical radiation reflected from a target and from a reference interface formed by the interface medium (see lines 18-22 of the ‘520 claim).
Further claim correspondence is as follows:
Claim 3 of the instant application with claim 1 of the ‘520 patent (see lines 6-8 of the ‘520 claim).
Claim 4 of the instant application with claim 1 of the ‘520 patent (see lines 11-13 of the ‘520 claim).
Claim 5 of the instant application with claim 1 of the ‘520 patent (see lines 6-8 of the ‘520 claim).
Claim 6 of the instant application with claim 3 of the ‘520 patent.
Claim 7 of the instant application with claim 11 of the ‘520 patent.
Claim 8 of the instant application with claim 4 of the ‘520 patent.
Claim 9 of the instant application with claim 12 of the ‘520 patent.
Claim 10 of the instant application with claim 5 of the ‘520 patent.
Claim 11 of the instant application with claim 6 of the ‘520 patent.
Claim 12 of the instant application with claim 7 of the ‘520 patent.
Claim 13 of the instant application with claim 10 of the ‘520 patent.
Claim 14 of the instant application with claim 13 of the ‘520 patent.
Claim 15 of the instant application with claim 8 of the ‘520 patent.
Claim 16 of the instant application with claim 9 of the ‘520 patent.
Allowable Subject Matter
Claims 2-16 would be allowable over the prior art should the double patenting rejections set forth above be properly overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
	As to claim 2, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a catheter for optical coherence tomography, the catheter comprising, among other essential features, a lens assembly, the lens assembly comprising an elongate body having a channel extending therethrough, a distal end of the optical fiber positioned within the channel; a lens body integral with the elongate body; and an interface medium within the channel and attaching the lens body to the optical fiber; wherein the optical fiber and the lens assembly are together configured to provide a common path for optical radiation reflected from a target and from a reference interface formed by the interface medium, in combination with the rest of the limitations of the above claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        August 31, 2022